Citation Nr: 1647116	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.

In March 2015, the Board remanded the issue on the title page, in addition to the issues of entitlement to service connection for a low back condition and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2015, the RO issued a rating decision granting service connection for service connection for a low back condition and service connection for an acquired psychiatric disorder.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have a current diagnosis of a loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure which could be attributed to active service.





CONCLUSION OF LAW

The criteria for service connection for loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard October 2007 and November 2007 letters satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2015.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

Further, the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307 (a)(6).

The Veteran contends that he has loss of smell and taste secondary to his service-connected right ramus and mandible fracture.  In the alternative, he asserts it was directly caused by the same combat incident in September 1968 that caused his jaw fracture.  He also indicates that his loss of smell and taste is due to exposure to Agent Orange. 

Service treatment records are silent for any complaints, treatment or diagnosis of loss of smell and taste.

The Veteran's VA and private post service treatment records do not show any treatment for any condition involving the loss of sense of smell or taste.  

At the Veteran's December 2014 Board hearing, he noted that after suffering a shrapnel wound in his right jaw, he would smell sulfur.  He also stated that he could not taste his food.  He noted that his condition was constant.  He indicated that before he injured his right mandible, he did not have this problem.  He also stated that he had been told by doctors that his loss of sense of smell and taste were caused by the ramus and mandible fracture, or were related to Agent Orange exposure.

The Veteran was afforded a VA ear, nose and throat examination in June 2015.  He reported having developed difficulty with sense of taste and smell shortly after he got out of service.  He stated that "everything taste[d] bitter."  He noted that he could not smell certain foods like the smell of frying fish.  He stated that as time had gone by, these difficulties had improved to where they are more or less intermittent.  He was able to smell smoke.  Upon examination, the Veteran's muscle strength testing, sensory examination, and cranial nerve summary evaluation were found to be normal.  


The Board finds that the preponderance of the evidence is against granting the claim of service connection for loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  A loss of sense of taste and smell disorder or signs and symptoms have not been shown at any time since the claim for service connection.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, there is no competent medical evidence reflective of a loss of sense of taste and smell disorder at any time during the appeal period.  In the absence of competent evidence of a present diagnosis, there is no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, it is therefore unnecessary to address any other element of direct or secondary service connection.  

The Board notes that the Veteran is competent to report his symptoms, including loss of smell or taste.  That said, it is the province of trained medical professionals to ascertain that such symptoms are indicative of an ear, nose and throat disorder.  The Veteran has not been shown to possess the training and credentials needed to render a competent diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


